DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks/AFCP 2.0 Request
Applicants have asserted that the 35 U.S.C. 112, second paragraph issues are overcome (middle of p. 10 of Applicants’ reply filed on March 22, 2021).  The Examiner respectfully disagrees.  With regard to the issue regarding the “an outermost circumferential side” (first full paragraph on p. 7, paragraph #8 of the Final Rejection having notification date of December 21, 2020) Applicants assert that the specification describes that “a pair of compression chambers 17, facing each other on either side (i.e., two different outer circumferential sides relative to the center of the stationary scroll) of the center of the stationary scroll 16” (last paragraph, lines 6-10 of Applicants’ reply filed on March 22, 2021), however and in contrast, this is not what Claims 5 and 6 each recite (i.e. pair of compression chambers is formed on an outermost circumferential side (the two compression chambers being disposed on a single side, Claim 5, lines 21 and 22).  Additionally, the issue on “the compression is performed by both of the scrolls” (p. 8, first full paragraph in the Final Rejection having notification date of December 21, 2020) is still an issue as the limitation “and compression is performed by both scrolls” (Claim 5, lines 22 and 23 and Claim 6) should be ‘and the compression is performed by both scrolls’ which has prior antecedent basis in Claim 1, lines 8 and 9.  

The scope of the claimed invention of each of independent Claims 5 and 6
has changed in a manner that has not been previously examined.  While an After Final
Consideration Program (AFCP 2.0) Request has been submitted with Applicants’


For the reasons described above the amendments to the claims made in the
Response After Final Action will not be entered since the amended independent claims each will require further consideration and search.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday March 31, 2021

	
/Mary Davis/Primary Examiner, Art Unit 3746